Citation Nr: 1542676	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bowel obstruction.

2.  Entitlement to service connection for neuropathy of the hands and feet.

3.  Entitlement to service connection for prostate disorder.

4.  Entitlement to service connection for skin cancer of the penis.

5.  Entitlement to service connection for chloracne.

6.  Entitlement to service connection for chronic fatigue.

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for polyps on the colon.

9.  Entitlement to service connection for muscle pain.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for esophageal spasms.

12.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) (also claimed as anxiety, tension, sleep disturbances), currently rated as 30 percent since September 12, 2006, and as 70 percent since September 12, 2011.

13.  Entitlement to a total disability rating due to individual unemployability resulting from the service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1967.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent, retroactively effective from September 12, 2006, the date of the Veteran's service connection claim.  The May 2008 rating decision denied the other service connection claims currently on appeal.  The Veteran filed Notice of Disagreements (NODs) in June 2008, appealing the initial disability rating assigned for the PTSD and appealing the service connection denials.  The RO issued a Statement of the Case (SOC) in May 2010.  In June 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in September 2014, which increased the disability rating for the PTSD to 70 percent.  The 70 percent rating was made retroactively effective from September 12, 2011, the date of a VA examination.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In September 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.

Regarding the TDIU claim, in his January 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran reported being unemployable due to his service-connected PTSD.  The Veteran made similar statements at his Board hearing.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for bowel obstruction is requested.

2.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for neuropathy of the hands and feet is requested.

3.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for prostate disorder is requested.

4.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for skin cancer of the penis is requested.

5.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for chloracne is requested.

6.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for chronic fatigue is requested.

7.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for dizziness is requested.
8.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for polyps on the colon is requested.

9.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for muscle pain is requested.

10.  At his September 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for hypertension is requested.

11.  At his June 2015 Board hearing, prior to the promulgation of a decision in the claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for esophageal spasms is requested.

12.  Prior to September 12, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

13.  Since April 19, 2014, the Veteran's PTSD has been manifested by total occupational and social impairment.

14.  Prior to April 19, 2014, the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of service connection for bowel obstruction by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim of service connection for neuropathy of the hands and feet by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the claim of service connection for prostate disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the claim of service connection for skin cancer of the penis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the claim of service connection for chloracne by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the claim of service connection for chronic fatigue by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the claim of service connection for dizziness by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the claim of service connection for polyps on the colon by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of the claim of service connection for muscle pain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of the claim of service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11.  The criteria for withdrawal of the claim of service connection for esophageal spasms by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

12.  From September 12, 2006, to September 11, 2011, the criteria for a 70 percent initial disability rating, but no higher, for the PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

13.  From September 12, 2011, to April 18, 2014, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

14.  Since April 19, 2014, the criteria for a 100 percent initial disability rating for the PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 (2015).

15.  From September 12, 2006, to April 18, 2014, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran perfected timely appeals of the service connection claims currently on appeal.  See June 2010 Substantive Appeal.  Subsequently, at his September 2015 Board hearing, the Veteran withdrew the service connection claims from the current appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the service connection claims.  Accordingly, the Board does not have jurisdiction to review the merits of these appeals, and they are dismissed.

II.  VA's Duties to Notify and Assist

Regarding the TDIU claim, in light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Regarding the PTSD claim, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for PTSD.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2015).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letter provided in October 2006 before the grant of service connection for PTSD was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in April 2014.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in September 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as shown on the title page.  The Veteran was assisted at the hearing by an accredited representative from Vietnam Veterans of America.  The VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a worsening of the Veteran's symptoms).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

III.  PTSD Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated as 30 percent disabling since September 12, 2006, and 70 percent disabling since September 12, 2011,  under 38 C.F.R. § 4.130, DC 9411.  He seeks higher initial evaluations.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9411.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 48 to 70.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board will begin by addressing the 30 percent disability rating that is currently in effect from September 12, 2006 (the effective date of service connection), to September 11, 2011.  In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 70 percent for his PTSD from September 12, 2006, to September 11, 2011.  Specifically, there is evidence of occupational and social impairment with deficiencies in most areas prior to September 12, 2011.  38 C.F.R. 4.130, DC 9411.

During this appeal period, the Veteran's PTSD has been manifested by occupational and social impairment.  The Veteran was unemployed during this entire time.  The March 2010 VA examiner found that the Veteran was "chronically unemployed."  Regarding how his PTSD symptoms affected his work, the Veteran told the March 2008 and March 2010 VA examiners the following:  "I had a bad temper, blow ups . . . I just was not a people person."  At his March 2008 VA examination, the Veteran reported the following:  "I go from deep depression to severe psychotic states . . . I've had huge rage issues for 42 years."  The Veteran stated that his PTSD symptoms occur "every day, [he] [could not] escape it."  The March 2008 VA examiner found that the Veteran's PTSD symptoms had caused him clinically significant distress or impairment, as the Veteran described his PTSD symptoms as follows:  "It's been very bad, I've had a lousy life for the past 40 years.  It ruined me, I never married, had a family, I never held down a job for very long."  During the appeal period in question, the Veteran was not married, lived alone, and did not have any children.  

Further, during this appeal period, the Veteran's PTSD has been manifested, in pertinent part, by suicidal ideation, near-continuous panic affecting his ability to function independently, appropriately and effectively, impaired impulse control, and difficulty in adapting to stressful circumstances - all enumerated symptoms of the 70 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  Specifically, a VA treatment record dated in November 2010 documents that the Veteran has been experiencing suicidal ideation for the past thirty years.  A November 2012 VA treatment record documents the Veteran's reports that he constantly experiences suicidal ideation and has been experiencing this for the past forty years (i.e., during the appeal period in question).  At his September 2015 Board hearing, the Veteran reported three prior suicide attempts.  In his June 2010 Substantive Appeal (on VA Form 9), the Veteran stated that police officers were required to stand outside the VA examination room.  In an October 2012 VA treatment record, it was documented that the Veteran had to be escorted by a police officer in the VA Medical Center (VAMC) due to his anger issues.  The evidence described above about the Veteran's occupational impairment also documents difficulty in adapting to stressful circumstances and impaired impulse control (i.e., bad temper, blow-ups).

Therefore, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of work, family relations, judgment, thinking, and mood, and social and occupational functioning, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating from September 12, 2006, to September 11, 2011.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board recognizes that the Veteran's PTSD is not manifested by all of the enumerated symptoms for the 70 percent rating from September 12, 2006, to September 11, 2011.  38 C.F.R. § 4.130, DC 9411.  As stated previously, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive.  Mauerhan, 16 Vet. App. at 442-43.  Further, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  In reviewing the evidence of record, the Board finds that it establishes that the effects of the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas from September 12, 2006, to September 11, 2011.  Hence, the Board finds that the Veteran's PTSD is most appropriately rated as 70 percent disabling from September 12, 2006, to September 11, 2011.  38 C.F.R. § 4.130, DC 9411.  

Additionally, since April 19, 2014, the Board finds that the Veteran is entitled to a 100 percent disability rating for the service-connected PTSD.  Specifically, there is evidence of total occupational and social impairment since April 19, 2014.  38 C.F.R. 4.130, DC 9411.

Specifically, at the April 19, 2014, VA psychiatric examination, the VA examiner determined that the Veteran's PTSD was manifested by an inability to establish and maintain effective relationships.  In regards to social relationships, the Veteran reported only that he had a friend who came and cleaned his house.  This appears to be more of a person helping the Veteran to take care of his daily needs versus an actual friendship or companionship.  The Veteran described sitting around his house for most of the day and reading.  He reported that he seldom socialized.  At the examination, the Veteran also indicated that he was currently unemployed.  The VA examiner determined that the Veteran's PTSD caused difficulty in adapting to stressful circumstances, including work or a worklike setting, and also caused disturbances in motivation or mood.  The examiner found that the Veteran's analytical ability, short-term memory, and fine motor skills were impaired.  The Veteran reported difficulty working with others and stated that he was fired from most of his jobs in the past for fighting.  The examiner found that the Veteran's PTSD caused some impairment in his employability.  

At his September 2015 Board hearing, the Veteran testified that he had never married or had children.  He lived alone.  He was currently unemployed and had been for several decades.  The Veteran testified that he previously lost jobs because of his short fuse, anger, bad temper, blow-ups, inability to get along with authority and fellow employees, and physical fights with fellow employees.  The Veteran reported that he would go into a psychotic state that would be followed by violence.  The Veteran attributed these incidents to his PTSD symptoms.  The Veteran also described several prior suicide attempts and inpatient hospitalizations for his PTSD.  Crucially, at the Board hearing, the Veteran expressed a suicidal ideation suggesting he may now be in persistent danger of hurting himself.  See Transcript page 13 ("I'm not gonna rule out another attempt either. . . .  I mean, it's gotten so bad, what's the point anymore."). 

Accordingly, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 100 percent rating since April 19, 2014, the date of the recent VA psychiatric examination.  The credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected PTSD symptoms are described to be of the type, frequency and severity that are more nearly consistent with total occupational and social impairment.  Thus, in applying the above law to the facts of the case, the Board finds that an initial disability rating of 100 percent for the PTSD is warranted since April 19, 2014.  38 C.F.R. § 4.130, DC 9411.

The Board recognizes that the Veteran's PTSD is not manifested by all of the enumerated symptoms for the 100 percent rating since April 19, 2014.  38 C.F.R. § 4.130, DC 9411.  As stated previously, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive.  Mauerhan, 16 Vet. App. at 442-43.  Further, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  In reviewing the evidence of record, the Board finds that it establishes that the effects of the Veteran's PTSD more nearly approximate total occupational and social impairment since April 19, 2014.  38 C.F.R. § 4.130, DC 9411.  

In sum, the schedular criteria for an initial 100 percent rating effective April 19, 2014, for the service-connected PTSD have been met.

Prior to April 19, 2014, the Veteran is not entitled to a 100 percent rating.  Although he has significant impairment in most areas of occupational and social functioning, the evidence does not demonstrate that the Veteran is totally impaired.  Although the Veteran was not married and lived alone prior to April 19, 2014, he reported having close relationships with his siblings.  See March 2008 and March 2010 VA examination reports.  In a December 2011 VA treatment record, the Veteran described close relationships with his siblings.  In a January 2013 VA treatment record, the Veteran stated that he spent the Thanksgiving holiday with his family.  He also indicated that he had plans to spend the upcoming holidays with his family.    

The Veteran explained several times during the appeal that he has been able to perform all daily life functions, including attending to personal hygiene and handling his funds, and did not identify any other impairment in this area.  There was also no indication that his thought processes, insight, and judgment were seriously impaired.  The 70 percent rating contemplates suicidal ideations and impaired impulse control.  Therefore, a 100 percent disability rating for PTSD is not warranted prior to April 19, 2014.  Prior to April 19, 2014, the Board finds that the Veteran's PTSD symptoms are best manifested by occupational and social impairment with deficiencies in most areas - the criteria for his current 70 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  The 70 percent rating is supported by the Veteran's GAF scores, which have ranged from 48 to 70 during this time period, documenting mild to serious symptoms.  In giving the Veteran the benefit of the doubt, his PTSD symptoms are serious and support the 70 percent rating, but no higher, prior to April 19, 2014.  Id.  

Finally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

In sum, the schedular criteria for a disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD, have been met since the effective date of service connection (September 12, 2006).  The schedular criteria for a disability rating of 100 percent for the PTSD have also been met since April 19, 2014.  The preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent for the service-connected PTSD prior to April 19, 2014.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see Gilbert, 1 Vet. App. at 49.

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's PTSD fully address his symptoms, which include mainly social and occupational impairment, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. § 4.130, DC 9411.  The Board finds that these criteria specifically contemplate the Veteran's levels of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9411.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  The criteria for his current schedular ratings of 70 and 100 percent for his PTSD more than reasonably describe the Veteran's disability levels and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  TDIU Claim

The Veteran contends that he is unemployable due to his service-connected PTSD.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

Initially, the Board notes that as of April 19, 2014, the Veteran has been awarded a 100 percent schedular disability rating for his PTSD as a result of this Board decision.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran has been awarded a 100 percent schedular disability rating since April 19, 2014.  The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, however, the Veteran's specific contention is that his PTSD renders him unemployable.  See, e.g., VA Form 21-8940 dated in January 2015.  The Veteran's ratings for hearing loss and tinnitus combined do not amount to 60 percent, and there is no medical evidence that shows or suggests that the severity of the hearing loss and tinnitus alone render the Veteran unemployable. 

Prior to April 19, 2014, the Veteran is service-connected for the following disabilities:  PTSD, rated as 70 percent disabling since September 12, 2006; bilateral hearing loss, rated as 0 percent since September 12, 2006; and, tinnitus, rated as 10 disabling since September 12, 2006.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).  

The Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD prior to April 19, 2014.

Initially, the Board notes that the Veteran is currently unemployed.  Throughout his appeal, to include at his VA examinations, the Veteran has indicated that he is not working.  The Veteran contends that he is unemployable due to his service-connected PTSD.  According to his January 2015 VA 21-8940, the Veteran was previously employed as a van driver and last worked full-time in 1979.  At his September 2015 Board hearing, the Veteran testified that he was currently unemployed and had been for several decades.  He had last worked in 1990.  The Veteran testified that he previously lost jobs because of his short fuse, anger, bad temper, blow-ups, inability to get along with authority and fellow employees, and physical fights with fellow employees.  The Veteran reported that he would go into a psychotic state that would be followed by violence.  The Veteran attributed these incidents to his PTSD symptoms.  At his Board hearing, the Veteran also testified that he dropped out of school in the 10th grade and never obtained his GED.  He previously worked in a factory and at a liquor store.  

The Veteran's contentions are supported by the medical evidence of record.  The Veteran's SSA records document that the Veteran has been found to be disabled and unable to work since 1981 due to a psychiatric disorder (i.e., borderline personality disorder).  The March 2010 VA examiner found that the Veteran was "chronically unemployed."  Regarding how his PTSD symptoms affected his work, the Veteran told the March 2008 and March 2010 VA examiners the following:  "I had a bad temper, blow ups . . . I just was not a people person."  At his March 2008 VA examination, the Veteran reported the following:  "I go from deep depression to severe psychotic states . . . I've had huge rage issues for 42 years."  The Veteran stated that his PTSD symptoms occur "every day, [he] [could not] escape it."  The March 2008 VA examiner found that the Veteran's PTSD symptoms had caused him clinically significant distress or impairment, as the Veteran described his PTSD symptoms as follows:  "It's been very bad, I've had a lousy life for the past 40 years.  It ruined me . . . I never held down a job for very long."  At his April 2014 VA examination, the Veteran reported difficulty working with others and being fired from most of his past jobs due to fighting.  The April 2014 VA examiner also determined that the Veteran's PTSD caused him difficulty in adapting to stressful circumstances, including work or a worklike setting.  Additionally, the March 2008, March 2010, and April 2014 VA psychiatric examinations all found that the Veteran's PTSD symptoms caused occupational impairment.  This evidence shows that the Veteran's service-connected PTSD precludes him from maintaining substantially gainful employment prior to April 19, 2014.  

The Board notes that the prior VA examiners determined that the Veteran's PTSD symptoms would have a mild effect on his employability.  However, based on the Veteran's lay statements, the symptoms reported at the VA examinations, his SSA records, and his recent VA treatment records, the Board does not find the VA opinions to be persuasive estimates of the Veteran's current occupational status.  The Veteran did not complete the 10th grade, and his occupational skills, including any transferrable skills, are very limited.  The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.' 38 C.F.R. § 4.2 (2013).").  The Board is not persuaded that given the Veteran's severe PTSD, educational background, and history of employment, he is capable of obtaining and maintaining gainful employment.  The Board finds that the overall evidence establishes that the Veteran's service-connected PTSD precludes him from obtaining substantially gainful employment.  

A grant of TDIU is warranted from September 12, 2006, to April 18, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim of entitlement to service connection for bowel obstruction is dismissed.

The claim of entitlement to service connection for neuropathy of the hands and feet is dismissed.

The claim of entitlement to service connection for prostate disorder is dismissed.

The claim of entitlement to service connection for skin cancer of the penis is dismissed.

The claim of entitlement to service connection for chloracne is dismissed.

The claim of entitlement to service connection for chronic fatigue is dismissed.

The claim of entitlement to service connection for dizziness is dismissed.

The claim of entitlement to service connection for polyps on the colon is dismissed.

The claim of entitlement to service connection for muscle pain is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to service connection for espophogeal spasms is dismissed.

Entitlement to an initial disability rating of 70 percent for PTSD is granted, effective September 12, 2006, to September 11, 2011, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to an initial disability rating in excess of 70 percent from September 12, 2011, to April 18, 2014 is denied.

Entitlement to an initial disability rating of 100 percent for the PTSD is granted, effective April 19, 2014, subject to the statutes and regulations governing the payment of VA compensation.
 
Entitlement to a TDIU from September 12, 2006, to April 18, 2014, is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


